RE: Ruane -- Any word from your client?
             Case 1:17-cv-03704-PKC-PK Document 80-2 Filed 11/14/18 Page 1 of 2 PageID #: 1812

         Subject: RE: Ruane -- Any word from your client?
         From: "Hanson, Cindy D." <Cindy.Hanson@troutman.com>
         Date: 11/13/2018, 1:30 PM
         To: "brian.bromberg@gmail.com" <brian.bromberg@gmail.com>
         CC: Susan Soojin Shin <susan@neweconomynyc.org>, Eve Elizabeth Weissman
         <eve@neweconomynyc.org>

         Brian,

         EWS does not consent to Ms. Ruane filing another amended complaint. First, we do not think there are any
         provable facts that can be added that would cure the deficiencies in the complaint. Any additional facts
         would be speculative. Second, Plaintiff has already had her chance to fix the deficiencies in the complaint
         through the Court’s pre-motion conference procedure, but declined the opportunity. EWS filed a letter
         motion requesting a pre-motion conference on its motion to dismiss on August 13. Then, the Court held a
         lengthy hearing to discuss the complaint and the basis for EWS’ motion on September 18. Any amendment
         should have occurred then. Proposing it months after we pointed out the deficiencies in the complaint
         defeats the purpose of the pre-motion conference and renders the time spent on the pre-motion conference
         and briefing the motion wasted. DigitAlb, Sha.a v. Setplex, LLC, 284 F. Supp. 3d 547, 557 (S.D.N.Y. 2018)
         (“A fundamental purpose of a pre-motion conference is to discuss potential defects in pleadings and to
         obviate successive pleadings.”).

         EWS continues to believe it has no liability in this matter and does not wish to see it drawn out even longer.

         Cindy



         Cindy D. Hanson
         troutman sanders
         Direct: 404.885.3830 | Mobile: 404.226.0886
         cindy.hanson@troutman.com

         □∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙∙□-



         From: Brian L. Bromberg <brian.bromberg@gmail.com>
         Sent: Friday, November 9, 2018 9:15 PM
         To: Hanson, Cindy D. <Cindy.Hanson@troutman.com>
         Cc: Susan Soojin Shin <susan@neweconomynyc.org>; Eve Elizabeth Weissman <eve@neweconomynyc.org>
         Subject: Ruane -- Any word from your client?

         Cindy,

         Any word from your client?

         Brian


                    Virus-free. www.avast.com




1 of 2                                                                                                       11/14/2018, 3:27 PM
RE: Ruane -- Any word from your client?
             Case 1:17-cv-03704-PKC-PK Document 80-2 Filed 11/14/18 Page 2 of 2 PageID #: 1813




         This e-mail message (and any a achments) from Troutman Sanders LLP may contain legally privileged and conﬁden al
         informa on solely for the use of the intended recipient. If you received this message in error, please delete the
         message and no fy the sender. Any unauthorized reading, distribu on, copying, or other use of this message (and
         a achments) is strictly prohibited.




2 of 2                                                                                                         11/14/2018, 3:27 PM
